Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-15 are pending.  
Priority
Instant application 16978310, filed 9/04/2020 claims benefit as follows:

    PNG
    media_image1.png
    105
    390
    media_image1.png
    Greyscale
.
The foreign documents are not in English in the parent and is not present in the instant file wrapper.
Information Disclosure Statement
	All references from the IDS received 9/04/2020, 4/15/2021, and 8/06/2021 have been considered unless marked with a strikethrough.

Response to Restriction Election
In the response received 3/11/2022, Applicant elects Group I claims 1-11. 
Claims 12-15 are withdrawn as not reading on an elected group.
With respect to the specie election, Applicant elects:
Butyl acrylate, formula 1 of claim 4 for the terminal and second monomer.

If the elected specie is not identified in the art, Examiner will expand his search.
.
Claims Rejection – 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6 and 10  are is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by US-20170355843 (“the ‘843 publication”, made of record on the IDS).
This rejection applies to at least the butyl methacrylate specie, but a different silicon containing specie.
This rejection applies to the expanded specie of a different silicon containing polymer.
The ‘843 publication teaches a core-shell polymer having similar composition:

    PNG
    media_image2.png
    144
    272
    media_image2.png
    Greyscale
.

[0030] The C2-C18 alkyl acrylate may be one selected from the group consisting of ethyl acrylate, propyl acrylate, butyl acrylate, 2-ethylhexyl acrylate, stearyl acrylate and combinations thereof, preferably butyl acrylate. Here, the monomer represented by C2-C18 alkyl acrylate may be used in the same type as or different from each other in the preparation of core and shell.

Further, the ‘843 publication teaches a silicon polymer:

    PNG
    media_image3.png
    156
    265
    media_image3.png
    Greyscale
.
	With respect to claim 10, the ‘843 publication teaches for example:

    PNG
    media_image4.png
    85
    303
    media_image4.png
    Greyscale
and additional monomer unit.

Claims Rejection -- 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2-3, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US-20170355843 (“the ‘843 publication”, made of record on the IDS).
The ‘843 publication teaches as disclosed above and at least those teachings are incorporated by reference herein.
With respect to claim 2-3, 7 and 11, the ‘843 publication fails to explicitly teach these ranges of particle size and percentages of core to shell.
However, these are considered result effective variables.  The ‘843 publication teaches particle sizes of 130 nm for the core.  It would have been prima facie obvious to one having ordinary skill in the art to change particle size or core to shell ratio by adding in modifying the concentration of reagents such modification is considered routine optimization.  The polymers are taught to be up to 250,000 g/mol in molecular weight and different percentages of the monomers are allowed such that optimization could be performed.  See for example, [0029]-[0031] and [0036] for example. 


Claim 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over US-20170355843 (“the ‘843 publication”, made of record on the IDS) in view of JP-11001616 (“the ‘616 publication”). 
This rejection applies to the elected species on substitution (see rationale below).
The ‘843 publication teaches as disclosed above and at least those teachings are incorporated by reference herein.
The ‘843 publication fail to teach the structure of claim 4.
The ‘616 publication teaches alternative silicon containing polymers containing polyacrylates.
For example, the ‘616 publication teaches:

    PNG
    media_image5.png
    136
    623
    media_image5.png
    Greyscale
/
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).
In this case at least prong B of KSR applies – substituting one known silicon polymer for another.  One would predict that a silicon containing polymer would result upon substitution.
	Thus, all of the elements of claims were known to one of ordinary skill in the art at the time the invention was made and one skilled in the art could have combined the elements as .

Claim 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US-20170355843 (“the ‘843 publication”, made of record on the IDS)  in view of KR-1020070040939 (“the ‘939 publication”, made of record on the IDS).
The ‘843 publication teaches as disclosed above and at least those teachings are incorporated by reference herein.
The ‘843 publication fails to teach a seed or ratio of seed weight.
The ‘939 publication teaches using a seed in a core shell polymer and that the seed can vary by weight:
The seed has a structure in which a vinyl monomer and a hydrophilic monomer are crosslinked, and is polymerized to include 65 to 99 parts by weight of a vinyl monomer, 0.5 to 30 parts by weight of a hydrophilic monomer, and 0.5 to 5 parts by weight of a crosslinking monomer,
Seed latex is not particularly limited in the present invention, but the emulsification including 65 to 99 parts by weight of the vinyl monomer, 0.5 to 30 parts by weight of the hydrophilic monomer and 0.5 to 5 parts by weight of the crosslinker monomer with respect to the total composition of the seed latex emulsification It is prepared through polymerization.
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based Id. At 1395).
In this case at least prong A of KSR applies.  The primary reference teaches a core shell polymer system and the secondary reference teaches that a seed can be used in a core-shell polymer system.  One could readily combine elements to arrive at a seed containing core-shell polymer.  With respect to the weight ratios, the ‘939 publication teaches that the see is not limited and therefore any weight structure could be contemplated absent a showing of criticality.
	Thus, all of the elements of claims were known to one of ordinary skill in the art at the time the invention was made and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of invention.  Therefore, the claimed invention, as a whole, would have been obvious to one of ordinary skill in that art at the time the invention was made.

Conclusion
	No claims allowed.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/CLINTON A BROOKS/Primary Examiner, Art Unit 1622